Exhibit 99.1 NEWS RELEASE Altria’s Proposed Acquisition of UST Passes U.S. Regulatory Review RICHMOND, Va. (BUSINESS WIRE) October 16, 2008 - Altria Group, Inc. (Altria) (NYSE: MO) and UST Inc. (UST) (NYSE: UST) today announced that the Federal Trade Commission has granted early termination of the initial waiting period under the Hart-Scott-Rodino Antitrust Improvements Act of 1976 and therefore no further regulatory review by the federal antitrust authorities is required in connection with Altria’s acquisition of UST for $69.50 per share in cash. Completion of the transaction remains subject to UST shareholder approval and certain other customary closing conditions.UST is in the process of scheduling a special shareholder meeting for on or about December 4, 2008, during which UST’s shareholders of record as of the close of business on October 23, 2008 will vote upon the proposed transaction.Details of the shareholder meeting will be contained in the proxy statement which UST expects to mail during the week of October 27th.If approved and all other conditions to closing are satisfied, the transaction is anticipated to close no later than January 7, 2009. Altria Group, Inc.
